DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the smartphone as recited in claim 9 and control features of a smartphone as recited in claim 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moseley (US 2019/0042032).
Moseley discloses a sensor system, comprising: a sensor (100) comprising; a plurality of transmitting conductors (200) adapted to transmit a plurality of signals (see ¶69), wherein each of the plurality of signals transmitted are frequency orthogonal with respect to each other of the plurality of signals transmitted during an integration period (A claim containing a “recitation with respect to the manner in which claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114); a plurality of receiving conductors (300) adapted to receive signals transmitted from the plurality of transmitting conductors (200); and a controller (see ¶72) operatively connected to the sensor (100), the controller (see ¶72) adapted to process received signals and determine at least one feature from the processed received signals and determine a location of a control region from the determined at least one feature (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114).
Re claim 2, the controller (see ¶72) is adapted to relocate the control region upon determining at least one other feature from the processed received signals (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114).
Re claim 3, the controller (see ¶72) is adapted to relocate the control region upon processing touch events in the control region (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural imitations of the claim. see MPEP 2114).
Re claim 4, the controller (see ¶72) is adapted to execute a control event based on the determination of a touch event (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114).
Re claim 5, the controller (see ¶72) is adapted to execute control events based on determined features (A claim containing a “recitation with respect to the manner in which claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus’ if the prior art apparatus teaches all the structural imitations of the claim, see MPEP 2114).
Re claim 6, the controller (see ¶72) is adapted to process received signals from a location other than the sensor (A claim containing a “recitation with respect to the manner in which a clammed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim. see MPEP 2114).
Re claim 7, the sensor (100) is located on at least one handlebar of a motorcycle (see ¶ 90).
Re claim 8, the controller (see ¶72) is adapted to relocate the control region based on position of a user of the motorcycle (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 9, the controller (see ¶72) is adapted to control features of a smartphone (the controller is capable of being programmed to control a smartphone)
Re claim 10, the plurality of receiving conductors (800) are adapted to receive at least one signal infused into a user (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114).
5. Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al (US 2018/0267653).
Holman et al disclose a method for relocating controls, comprising: determining a first position of a hand on a sensor system (creating a first touch-related heatmap reflecting determined signal strengths in the first range, see ¶343), the sensor system comprising; a sensor (100) comprising; a plurality of transmitting conductors (200) adapted to transmit a plurality of signals (see ¶126), wherein each of the plurality of signals transmitted are frequency orthogonal with respect to each other of the plurality of signals transmitted during an integration period (see ¶126); a plurality of receiving conductors (300) adapted to receive signals transmitted from the plurality of transmitting conductors (200); and a controller (signal processor, see ¶343) operatively connected to the sensor (100), the controller (signal processor, see ¶343) adapted to process received signals and determine at least one feature (phalanx (not shown), see ¶249) from the processed received signals; determining the at least one feature (frequency, see ¶343); determining a location of the hand with respect to the sensor (100) based on a position of the at least one feature (phalanx (not shown), see ¶249) with respect to a reference point on the sensor (100); generating a control region based on the position determined from the (see ¶251) at least one feature (phalanx (not shown), see ¶249).
Re claim 12, comprising relocating the control region (see 48) upon determining at least one other feature (phalanx (not shown), see ¶249).
Re claim 13, comprising relocating the control region upon processing touch events in the control region (see ¶8).
Re claim 14, comprising executing a control event based on a touch event (see ¶8).
Re claim 15, comprising executing control events based on determined features (phalanx (not shown), see ¶7, 8, 249).
Re claim 16, comprising receiving signals from a location (see ¶301) other than the sensor (100).
Re claim 17, the sensor (100) is located on at least one handlebar of a motorcycle (see ¶248).
Re claim 18, comprising relocating the control region based on position of a user of the motorcycle (see ¶48).
Re claim 19, the controller (see ¶72, is capable of being programmed to) control features of a smartphone.
Re claim 20, further comprising receiving at least one signal infused into a user (see ¶141, 301).

Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
Applicant's arguments, see Remarks, filed May 17, 2021, with respect to the 112 2nd rejection have been fully considered and are persuasive. The 112 2" rejection of claims 9 and 19 have been withdrawn.
The applicant argues the Mosely reference fails to meet the limitations of the claims because it does not disclose a controller a controller operatively connected to the sensor. Moseley discloses in ¶72 a controller operatively connected to the sensor (100). It is also argued that the limitation “adapted to” implies a structural limitation. Any controller may be “adapted to” or “programmed to” perform the recited features.
The applicant argues the Holman et al reference fails to meet the limitations of the claims because it does not disclose “generating a control region based on the position.” Holman et al teach in paragraph 251 describes a process and although it does not explicitly say a control region” the heatmap can be considered a control region.
Applicant's remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656